Citation Nr: 0711034	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  01-08 386	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 26, 1985 rating decision in that it did not consider 
entitlement to a total rating based on individual 
unemployability (TDIU).




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to April 1971.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a September 2000 
rating decision of the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO) that found, in pertinent 
part, that there was no CUE in a November 1985 rating 
decision of the Waco, Texas RO.  In a decision issued in 
March 2003, the Board denied the veteran's claim that the 
November 1985 rating decision contained CUE because the RO 
failed to consider the issue of whether the veteran was 
entitled to TDIU.  The veteran appealed that decision to the 
Court.  In April 2006, the Court issued an order that vacated 
the relevant portion of the March 2003 Board decision and 
remanded the matter on appeal for readjudication consistent 
with the instructions outlined in its decision.  

The Board's previous March 2003 decision referred several 
matters to the RO.  Since the March 2003 decision was 
appealed to the Court, it does not appear the RO has had the 
opportunity to address these issues.  Hence, the claims of 
CUE in rating decisions in December 1985, July 1986, January 
and February 1987, November 1988, February 1990, and June 
1991, and the claim of CUE in the November 1985 rating 
decision for failing to assign a permanent and total rating 
for PTSD are again referred to the RO for appropriate action.


FINDING OF FACT

It is not shown that the correct facts were not before VA or 
that statutory or regulatory provisions extant at that time 
were incorrectly applied in the November 26, 1985, rating 
decision which did not consider entitlement to TDIU.




CONCLUSION OF LAW

There was no CUE in the November 26, 1985, rating decision in 
that it did not consider entitlement to TDIU.  38 U.S.C.A. 
§ 5109A, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
held that the VCAA does not apply to CUE cases.  Hence, a 
lengthy discussion of the impact of the VCAA in this matter 
is not necessary.  


B.	Factual Background

In the veteran's September 1985 application for service 
connection for post-traumatic stress disorder (PTSD), he 
noted he was unemployed and had last worked in December 1982.  
Available service medical records dated in June 1970 noted he 
had been in an aircraft accident which involved hostile fire 
and that this was the third such incident for him.  A 
September 1970 report indicated the veteran had been treated 
for conversion reaction and amaurosis.  

A VA discharge summary shows the veteran was hospitalized 
from July 1, 1985 to August 14, 1985 and received diagnoses 
of alcohol dependence and PTSD.  It was noted that the 
veteran had been interviewed by a ward physician regarding 
PTSD and his wartime experiences in Vietnam and that 
psychological testing and personality evaluations had been 
completed during the hospital course.  It was also noted that 
he was treated with routine detoxification and that while he 
reported he had been unable to work for 2 years, he appeared 
to be employable from a psychiatric standpoint and was 
considered competent to handle his own funds.  At the time of 
discharge he was alert, oriented, cooperative, and coherent 
and there was no evidence of hallucinations or delusions.  

VA psychiatric examination in October 1985 based upon a 
complete review of the veteran's VA hospital chart, his 
claims file, and a clinical interview included Axis I 
diagnoses of PTSD and episodic alcohol abuse, by history, in 
remission.  An Axis IV diagnosis was "moderate, 
unemployability and PTSD symptoms" and an Axis V diagnosis 
noted the veteran had a poor adjustment level for the past 
year.  The examiner noted the veteran was currently 
unemployed and had undergone treatment at a VA hospital in 
August 1985 for episodic alcohol abuse and depression with 
suicidal ideation, but had not received any outpatient 
services since then.  It was noted he appeared on time for 
the interview dressed in clean, neatly kept clothing.  He 
spoke in a clear voice with somewhat rapid, mildly pressured 
speech.  He was very animated, standing throughout the 
interview and pacing and gesturing with his arms and hands.  
He was alert, oriented to all spheres, and was cooperative as 
long as he was not interrupted.  His mood was agitated and 
angry with a generally corresponding affect.  His memory 
appeared precise and detailed at all levels and his judgment 
was impacted by his suspicion, anger, depression, and 
distrust of the "system."  His thought process was logical 
and goal oriented with excessive detailing.  His thought 
content appeared free of delusions or hallucinations.  There 
was a total preoccupation with Vietnam and his rumination 
over the meaning of those experiences.  He denied any present 
suicidal ideation but described sleep disturbance, diminished 
appetite, social withdrawal, and sexual apathy.  

The veteran admitted episodic alcohol abuse in what he 
described as an attempt to relieve his depression and 
memories of Vietnam.  He denied any homicidal ideation, but 
the examiner noted he did have some paranoid-like thinking 
about Vietnam and his experiences there.  The veteran was 
estimated to be of high average intelligence and had access 
to those abilities.  It was also noted that he had been very 
active socially before service and that he felt his present 
disability was related to a 1970 helicopter crash in which a 
crew member was killed.  The examiner stated the veteran 
described symptoms of startle response, total distrust for 
the United States system, chronic unemployability for the 
past 2 years, social instability, easy agitation and 
depression, sleep disturbance with Vietnam nightmares, 
hypervigilance at home and in public, and a feeling that 
somehow the system was out to get him.  

In a November 26, 1985 rating decision the Waco RO granted 
service connection for PTSD, rated 50 percent, and 
prostatitis, rated 0 percent.  The veteran was notified of 
the decision and his appellate rights by correspondence dated 
December 6, 1985.  The notification letter indicated that VA 
Form 21-8764, Disability Compensation Award Attachment, was 
enclosed and contained important information about the 
veteran's rights to receive benefits.

C.	Legal Criteria and Analysis

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. 
§ 3.105(a).  
The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  CUE also does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the decision challenged, there has been 
a change in the interpretation of the statute or regulation.  
Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  Id. at 1346.  The failure to address a 
specific regulatory provision involves harmless error unless 
it is shown that the outcome would have been "manifestly 
different."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
"Silence in a final RO decision made before February 1990 
cannot be taken as showing a failure to consider evidence of 
record."  Eddy v. Brown, 9 Vet. App. 52, 58 (1996).

The Federal Circuit has held that VA has a duty to "fully 
and sympathetically develop the veteran's claim to its 
optimum" in order to determine whether an informal claim was 
raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  This duty also applies to the development of pro se 
CUE claims.  Andrews v. Nicholson, 421 F.3d 1278, 1282-83 
(Fed. Cir. 2005).  

At the time of the November 1985 rating decision, the laws 
and regulations governing TDIU provided that VA would grant a 
total evaluation for compensation purposes based on 
unemployability when the evidence showed the veteran had an 
impairment of mind or body that was sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (1985).  

Where the schedular rating was less than total, a total 
disability rating could be assigned when the veteran was, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 3.341.  If there were 
only one such disability, it had to be rated at 60 percent or 
more, and if there were two or more disabilities, there had 
to be at least one disability rated at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to at least 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who failed to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation could nevertheless be assigned when it was 
found that the service-connected disabilities were sufficient 
to produce unemployability; such cases would be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  In these 
cases, in order for the veteran to prevail on a claim based 
on unemployability, it was necessary that the record reflect 
some circumstance which placed the claimant in a different 
position from other veterans with the same rating. 

The veteran's CUE claim alleges that in 1985, the Waco RO 
mailed him VA Form 21-8764 which incorrectly and unlawfully 
stated that he was not entitled to TDIU benefits because his 
disability was solely of a psychiatric nature.  He alleges he 
was prejudicially denied the opportunity to apply for TDIU 
because the RO never sent him VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  The copy of VA Form 21-8764 that is of 
record states the following under the section entitled 
"Individual Employability":  

If your service-connected disabilities are 
seriously disabling, but are not total and are 
not solely of a psychiatric nature, and you are 
unable to secure and follow a substantially 
gainful occupation because of those disabilities, 
you may be entitled to receive benefits at the 
rate for total disability.  If you wish to claim 
this benefit, you should contact the nearest VA 
office and complete VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability."

While the veteran may have interpreted this language to mean 
he would not receive TDIU benefits if he applied, the 
statement did not specifically preclude him from requesting a 
TDIU application.  The veteran alleges the RO erred by not 
sending him an application; however, the language on the form 
indicates if the veteran requested an application the RO 
would send him one, it does not state the RO would send him 
one in the absence of a request.  The veteran did not request 
an application for TDIU and there was no CUE because the RO 
did not send him one.

The veteran has also alleged that medical evidence or a 
review of his Department of Health and Human Services, Social 
Security Administration (SSA), or Internal Revenue Service 
records would have shown that he had been unemployable since 
1982.  VA has a duty to assist the veteran in obtaining 
records from other federal government agencies where it has 
"actual notice" that these records exist.  Murincsak v. 
Derwinski, 2. Vet. App. 363, 369-70 (1992).  However, at the 
time of the November 26, 1985 rating decision, the record did 
not reflect that the veteran had indicated there were any 
relevant records with any of these government agencies.  In a 
June 2002 statement, he stated he had never received 
disability benefits from SSA.  Hence, there would not have 
been any SSA records available for VA to obtain and review in 
1985.  Both of these arguments allege that VA breached its 
duty to assist the veteran by not sending him a TDIU 
application and by not getting government records.  As noted 
above, a breach of the duty to assist cannot constitute CUE.  
Cook, 318 F.3d at 1345-47.

The essence of the remaining allegations is that the RO 
committed an error in law because it was duty bound to 
address the question of TDIU in November 1985 and it did not.  
The Federal Circuit has held that "once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability," the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  In carefully examining the evidence of 
record in November 1985, the Board finds that while the 
veteran had stated during VA treatment and examination that 
he had been unemployed for two years, he had not submitted 
additional evidence that he was unemployable.  He has not 
pointed to any evidence showing that TDIU was warranted at 
that time.  He indicates that doctors recommended to him in 
1985 that he be admitted to a long term treatment program for 
PTSD and that he partially completed an application for that 
program.  However, the application the veteran refers to was 
signed by him after the November 1985 rating decision, in 
June 1986.  Additionally, the veteran has alleged that 
evidence during the years from 1986 to 1991, to include 1986 
and 1987 Veterans Center counseling records, showed that he 
was unemployable.  This evidence cannot be considered in 
deciding the current CUE claim, as it had not been created 
yet and, thus, could not have been a part of the record 
considered in November 1985.  Hence, the Board concludes that 
the appellant had not reasonably raised an informal claim for 
TDIU prior to November 1985 and the RO did not err by failing 
to consider such a claim.  See Roberson, 251 F.3d at 1384.

Furthermore, in order to find CUE in a prior decision, it 
must also be shown that had the error not been made, the 
outcome would have been manifestly different.  Grover, 12 
Vet.App. at 112.  If the RO had considered TDIU in November 
1985, the evidence then of record did not definitively show 
the veteran was entitled to receive TDIU.  He did not meet 
the schedular requirements for TDIU as he was rated 50 
percent for PTSD and had a noncompensable rating for 
prostatitis.  See 38 C.F.R. § 4.16(a) (1985).  [Notably, the 
Court upheld the 50% rating for PTSD in its April 2006 
decision when it found the November 1985 decision did not 
contain CUE by assigning a 50% rating for PTSD.]  While the 
veteran alleged during July and August 1985 VA treatment and 
October 1985 VA examination that he had been unemployed for 
two years, the medical professionals noted his reports of 
unemployment, but concluded that he appeared "to be 
employable from a psychiatric standpoint" and that he had a 
"high average intelligence" which he was able to access and 
use.  The October 1985 VA examiner provided an Axis IV 
diagnosis of moderate unemployability and PTSD symptoms.  In 
evaluating this evidence in light of the laws and regulations 
in effect at the time of the November 1985 rating decision, 
the Board concludes that whether this evidence showed his 
service-connected disability was sufficient to produce 
unemployability for extraschedular consideration was a 
judgment call and a reasonable adjudicator could have 
concluded from this evidence that there was not a 
circumstance that placed the veteran in a different position 
from other veterans with the same rating.  Hence, the RO's 
failure to address TDIU in November 1985 was not outcome 
determinative as a reasonable adjudicator could have reached 
the conclusion that he was not entitled to TDIU at that time 
and it is plausible that TDIU would not have been granted 
even if a claim for it had been considered.

Hence, the November 1985 RO decision that did not consider 
TDIU was entirely consistent with, and supported by, the 
evidence of record; was in accordance with governing law and 
regulations; and did not involve CUE.  


ORDER

The appeal to establish CUE in a November 26, 1985, rating 
decision in that it did not consider entitlement to TDIU is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


